Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 11 and 19 are allowable. Claims 3-5, 7-10, 15-18 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 4/20/2020, is hereby withdrawn and claims 3-5, 7-10, 15-18 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Farmer on 12/28/2020.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 3 and 7 are cancelled by this amendment.
1. A component for a gas turbine engine, comprising: 
a diffuser ring; 
a combustor; and 
a spring element connecting the diffuser ring to the combustor, 
wherein the diffuser ring, the spring element and the combustor comprise a single, monolithic component, 
wherein the spring element includes a radially inner surface and a radially outer surface, 
wherein at least one of the radially inner surface and the radially outer surface defines an undulating surface that extends along a spring element length, wherein the spring element length extends between a forward end of the spring element and an aft end of the spring element, and 
wherein an aft end of the diffuser ring ends at the forward end of the spring element and the aft end of the spring element ends at a forward end of a radially outer wall of the combustor.  
2. The component of claim 1, wherein the combustor includes a radially inner wall and [[a]] the radially outer wall
4. The component of claim [[3]] 1, wherein the radially inner surface includes a radially inner undulating surface and the radially outer surface includes a radially outer undulating surface.  
5. The component of claim [[3]] 1, wherein the radially outer surface includes a radially outer undulating surface and the radially inner surface includes a radially inner flat surface.  
8. The component of claim [[7]] 6, wherein the radially outer surface includes a radially outer undulating surface that is characterized by one or more of a sine wave, a triangle wave or a saw-tooth wave.  
10. The component of claim [[7]] 6, wherein the radially inner surface includes a radially inner undulating surface, wherein the radially outer surface includes a radially outer undulating surface and wherein both the radially inner undulating surface and the radially outer undulating surface are characterized by one or more of a sine wave, a triangle wave or a saw- tooth wave.  
11. A gas turbine engine component manufactured by an additive manufacturing process, comprising: 
a diffuser ring; 
a combustor; and 
a spring element connecting the diffuser ring to the combustor, 
wherein the diffuser ring, the spring element and the combustor comprise a single,4 4822-1198-3690FILED VIA EFSWEBSerial No.: 16/130,837 Docket No. 64365.60600 / 104264US01monolithic component, 
wherein the spring element includes a radially inner surface and a radially outer surface, 
wherein at least one of the radially inner surface and the radially outer surface defines an undulating surface that extends along a spring element length, wherein the spring element length extends between a forward end of the spring element and an aft end of the spring element, and 
wherein an aft end of the diffuser ring ends at the forward end of the spring element and the aft end of the spring element ends at a forward end of a radially outer wall of the combustor.  
12. The gas turbine engine component of claim 11, wherein the combustor includes a radially inner wall and [[a]] the radially outer wall 
15. The 
16. The 
17. The 
18. The 
19. An aircraft, comprising: 
a fuselage having an intake duct and an exhaust duct; and 
a gas turbine engine configured to receive air from the intake duct and to expel the air through the exhaust duct following a combustion process, the miniature gas turbine engine comprising: 
a diffuser ring; 
a combustor; and 
a spring element connecting the diffuser ring to the combustor, 
wherein the diffuser ring, the spring element and the combustor comprise a single, monolithic component, 
wherein the spring element includes a radially inner surface and a radially outer surface, 
wherein at least one of the radially inner surface and the radially outer surface defines an undulating surface that extends along a spring element length, wherein the spring element length extends between a forward end of the spring element and an aft end of the spring element, and 
wherein an aft end of the diffuser ring ends at the forward end of the spring element and the aft end of the spring element ends at a forward end of a radially outer wall of the combustor.  
20. The aircraft of claim 19, wherein the combustor includes a radially inner wall and a radially outer wall, the spring element being connected to the radially outer wall, wherein the spring element includes a spring element local thickness that is less than or equal to64822-1198-3690FILED VIA EFSWEBSerial No.: 16/130,837 Docket No. 64365.60600 / 104264US01one or both of a radially outer wall thickness and a diffuser ring thickness
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Shekleton et al. (US 5,207,055), which shows the spring portion integral to the outer combustor wall and radially overlapping the diffuser ring as shown in the amended figure 2 and Arakawa et al. (JP 2002013401), included in the IDS dated 4/30/2020, which shows the spring element, diffuser ring and outer combustor wall as three separate elements which are radially overlapping.  The prior art of record fails to anticipate and/or render obvious, either solely or in combination, a monolithic diffuser ring, combustor and spring element arranged as described by claims 1, 11 and 19.
Claims dependent thereon are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERYN A MALATEK/Examiner, Art Unit 3741